Citation Nr: 0426224	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of the initial disability evaluation for 
service-connected degenerative joint disease of the thoracic 
and lumbar spine, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO) that 
granted service connection for degenerative joint disease of 
the thoracic and lumbar spine, and assigned a 10 percent 
rating for that disability.  The veteran seeks an evaluation 
in excess of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Section 5103A(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides that 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In this regard, the veteran testified during his 
April 2003 hearing that he has been receiving ongoing 
treatment for his service-connected back disability at the VA 
medical centers (VAMC) in Dallas and Fort Worth.  He 
testified that he injured his back in July 2002 when he fell 
off a ladder while painting.  He reported that he had a 
severe pain in the small of his back, characteristic of the 
recurrent pain he feels due to his service-connected back 
condition, and then his legs collapsed and he fell off the 
ladder.  He suffered three broken vertebrae, one of which was 
in his low back.  Since the fall, he has experienced 
decreased range of motion and increased weakness and pain.  
He testified and the record shows that he now has pain when 
he sneezes.  Treatment has been with a back brace.  

VA treatment records show that due to this increase in 
symptomatology, he was scheduled to return to the Dallas 
clinic six weeks from his last appointment in December 2002.  
The veteran testified in April 2003 that he was to return to 
the clinic in June 2003.  All of his treatment is with the VA 
in Dallas and Fort Worth.  These updated treatment records 
should be obtained on remand.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The most recent examination was conducted in July 
2002 prior to his fall off the ladder.  

In addition, the Board notes that the VA Schedule for Rating 
Disabilities was amended by revising that portion of the 
Musculoskeletal System that addresses disabilities of the 
spine effective September 26, 2003.  See 68 Fed. Reg. 51454 
(August 27, 2003).  The RO has not evaluated the severity of 
the veteran's lumbar and thoracic spine disability under the 
new criteria.  Under VCAA, VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. § 
3.159(c)(4) (2003).  This matter must be remanded so that 
this may be accomplished.  

Accordingly, the case is REMANDED for the following:

1.  Make arrangements to obtain the veteran's 
treatment records dated since December 2002 
from the VAMC in Dallas and since February 
2002 from the VAMC in Fort Worth.

2.  Once the medical records have been 
associated with the claims file, schedule the 
veteran for a VA orthopedic examination.  The 
examiner should be provided a copy of this 
remand together with the veteran's entire 
claims folder and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner should identify all 
manifestations attributable to the veteran's 
service-connected degenerative joint disease 
of the thoracic and lumbar spine. 

The examiner should report the range of 
motion measurements for the thoracic and 
lumbar spine in degrees, and should also 
indicate what would be the normal range of 
motion for those areas.  Whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any of 
the following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the thoracic and or lumbar spine is used 
repeatedly.  All limitation of function must 
be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

Any indications that the veteran's complaints 
are not in accord with physical findings on 
examination should be directly addressed and 
discussed in the examination report.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does not 
include adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  The RO should consider 
application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 regarding limitation of motion of 
the lumbar spine, 38 C.F.R. § 4.40 regarding 
functional loss due to pain, and 38 C.F.R. § 
4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should consider all pertinent 
regulations including those effective prior 
to and from September 23, 2002, and effective 
September 26, 2003, as appropriate.  See 67 
Fed. Reg. 54345 - 54349 (Aug. 22, 2002) and 
68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003).  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




